A WRIT of habeas corpus was, issued, directed to the defendant, to bring up the bodies of Walter Wilson and others, persons of colour. The sheriff of Somerset sent up a copy of the writ, with a certificate of service endorsed upon it. The defendant did not appear, nor return the writ, and it was suggested that he intended to depart the state, taking with him the persons named in said writ. It was therefore moved that an attachment issue; but it was refused, because the return and evidence were not sufficient.
At a subsequent day, the affidavit of William Hoagland was read, proving the service of. the habeas corpus: and it appearing that the said writ had not been returned by said Raborg; it was on motion ordered, that an attachment do forthwith issue against him for contempt of the court, in disobeying the said writ of habeas corpus.